ON REHEARING
PER CURIAM.
We initially denied certiorari. The petition for rehearing convinced us that the writ of certiorari should be granted. The writ issued. We have now heard oral argument and have again carefully considered the record and briefs. We again conclude that there is no jurisdictional conflict of decisions.
The writ which was improvidently issued, is, therefore, discharged.
It is so ordered.
CALDWELL, C. J., THORNAL and ADAMS, JJ., SPECTOR, District Court Judge, and MASON, Circuit Judge, concur.